DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The present Application relates to optimizing setting the state of an equalizer for a display data driving device using first communication unit having first communication line and second communication circuit with second communication line and a controlling unit to control the setting of the equalizer. 

Each independent identifies, inter alia, the unique distinct features:
With respect to claim 1,
a second communication unit configured to transmit and receive a second communication signal through a second communication line and to receive equalizer (EQ) test information on the equalizer through the second communication signal; and
a controlling unit configured to control a setting of the equalizer according to the EQ test information, to evaluate a reception performance of the first communication unit using an EQ test signal received through the first communication line for each setting state of the equalizer, and to determine an optimal setting for the equalizer according to an evaluation result.

In reference to claim 17,
a second communication unit configured to transmit and receive a second communication signal to the data driving device through a second communication line and to transmit equalizer (EQ) test information on an equalizer of the data driving device through the second communication signal,
wherein the controlling unit is configured to perform control such that the second communication unit transmits the EQ test information through the second communication signal and the first communication unit transmits an EQ test signal through the first communication signal in response to the transmission of the EQ test information.

The closest prior arts of:
Matsuda et al. (US 2016/0232874) discloses a data driving circuit (20) and a controlling circuit (10) for a display device in Figs. 1-2 having first communication unit (21) with a first line (40) and second communication unit (22) having second line (50), and a controlling (10) having first communication unit (11) and a second communication unit (12). 
 Lim et al. (U.S. Patent No. 10,861,375) discloses: a data driving circuit having an equalizer (225) in Fig. 6, col. 14, lines 12-60, a first unit (224) having a first communication line (DTC) and a second unit (223) having a second communication line (SBC), and a controlling unit (210) having first unit (216) and second unit (213) for setting the state of the equalizer for optimizing the receiving operation of the driving 
However, either singularly or in combination, the cited prior arts, fail to anticipate or render above quoted limitations obvious.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DUC Q DINH/Primary Examiner, 
Art Unit 2692